*842ORDER
PER CURIAM
Heather Lankford appeals from the trial court’s judgment finding her guilty of violating § 210.010 of the St. Ann municipal code prohibiting the possession of chickens within city limits. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).